This matter came before me on an application of the Commissioner of Banking and Insurance to appraise the underlying assets securing the guaranteed first mortgage participation certificates of The New Jersey Title Guarantee *Page 10 
and Trust Company, in liquidation. The application was made pursuant to a decree of this court dated February 18th, 1941, whereby the Commissioner of Banking and Insurance was directed to make application to this court for the appraisal and valuation of the bonds and mortgages held in special deposit, as of February 14th, 1939.
In the opinion which I filed on March 25th, 1940, reported in130 N.J. Eq. 89, I stated that, "* * * the determination of the value of the securities underlying the mortgage participation certificates as of February 14th, 1939, will result in a more equitable distribution of the assets, which are realized by the liquidation, among the general creditors and among the mortgage participation certificate holders. To postpone the determination of this would unnecessarily delay the liquidation."
I am still of the opinion that the said assets should be appraised as of February 14th, 1939, which appraisal should show the fair value thereof.
I will allow a reasonable charge of one qualified real estate expert on behalf of the Commissioner of Banking and Insurance and one on behalf of the certificate holders. The fund or funds against which these charges are to be made will be determined upon the coming in of the master's report. Counsel may offer the testimony of additional real estate experts at the cost and expense of their respective clients.
I will, therefore, refer the above matter of appraisal to one of the special masters of this court. *Page 11